United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-2954
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Daniel Wire,                            *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: February 11, 2010
                                Filed: February 17, 2010
                                 ___________

Before MELLOY, BOWMAN, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

      Daniel Wire pleaded guilty to using the identification documents of a deceased
person to falsely apply for a passport, in violation of 18 U.S.C. § 1028A(a)(1) (2006)
(Count 1), and to making a false statement in applying for the passport, in violation
of 18 U.S.C. § 1542 (2006) (Count 2). The District Court1 sentenced Wire to 15
months in prison on Count 2, a statutorily required consecutive sentence of 2 years in
prison on Count 1, and concurrent supervised-release terms of 1 year and 3 years. On
appeal, counsel has moved to withdraw and has filed a brief under Anders v.

      1
        The Honorable Richard E. Dorr, United States District Judge for the Western
District of Missouri.
California, 386 U.S. 738 (1967), arguing that the 15-month sentence on Count 2 was
greater than necessary to comply sufficiently with the purposes of 18 U.S.C. § 3553(a)
(2006), and therefore was an abuse of discretion. Wire has not filed a pro se
supplemental brief.

       The District Court did not abuse its discretion: the 15-month sentence was
imposed at the lowest point in the undisputed Guidelines range, and we see no basis
upon which Wire could rebut the resulting presumption of reasonableness. See United
States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc); United States v.
Sicaros-Quintero, 557 F.3d 579, 583 (8th Cir. 2009). Further, having reviewed the
record under Penson v. Ohio, 488 U.S. 75 (1988), we find no nonfrivolous issues.
Accordingly, we affirm, and we grant counsel’s motion to withdraw.
                     _________________________________




                                         -2-